Title: From George Washington to John Quincy Adams, 20 January 1799
From: Washington, George
To: Adams, John Quincy



Sir
Mount Vernon 20th Jany 1799

I have been honoured with a letter from you, dated at Berlin the 29th of Octr last; covering one from a namesake of mine, & who, very probably, may be a distant relation; as our families were from the same Country. Mine earlier than his; two brothers migrating during the Commonwealth of England. or rather, during the troubles of Charles the First. Not knowing through what other medium to address him, I take the liberty of sending my answer to his request under cover to you.
You know, my good Sir, that it is not the policy of this Country to employ aliens—where it can well be avoided—either in the Civil or Military walks of life: but, for want of provident care & foresight, they will find themselves (indeed begin now to feel it) under the necessity of resorting to foreign aid for skilful men in the Engineering & artillery Corps. and if my namesake is well instructed in either of these branches of Military science—which bye the by is hardly to be expected from his age—there would be no doubt of his favourable reception—without which I think it would be deceptious to encourage hopes of employment in the Army of the United States: for there is a species of self importance in all foreign Officers, that cannot be gratified without doing injustice to meritorious characters of our own Countrymen—who conceive, & justly, where there is no great preponderency of experience, or merit, that they are entitled to the occupancy of all Offices in the gift their Government.
When I offered my Valedictory Address to the People of the

United States, I little thought that any event would arise in my day, that could withdraw me from the Retreat in wch I expected to pass the remnant of a life (worn down with cares) in ruminating on past scenes, & contemplating the future granduer of this rising Empire—But we know little of ourselves, & much less the designs of Providence. With great, & sincere respect & esteem I am—Dear Sir Your Most Obedient and Very Hble Servant

Go: Washington

